IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 455 EAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
OSCAR BERMUDEZ,               :
                              :
             Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 31st day of December, 2014, the Petition for Allowance of

Appeal is DENIED.